Citation Nr: 1201918	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  07-06 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for claimed myotonic dystrophy, to include as due to Agent Orange Exposure or as secondary to the service-connected diabetes mellitus.

2.  Entitlement to service connection for claimed bilateral lower extremity peripheral neuropathy, to include as due to Agent Orange exposure or as secondary to the service-connected diabetes mellitus.

3.  Entitlement to service connection for a claimed lumbar spine disorder.

4.  Entitlement to service connection for claimed pancreatitis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the RO.  

In April 2008, the Veteran testified at a hearing held at the RO before a Decision Review Officer (DRO); a transcript of this hearing is associated with the claims file.

The issue of service connection for a shoulder disorder as secondary to service-connected diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The issues of service connection for a low back disorder and pancreatitis being remanded are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran served on active duty in the Republic of Vietnam during the Vietnam Era. 

2.  The currently demonstrated myotonic dystrophy is shown as likely as not to be due to the Veteran's presumed exposure to herbicides incident to his active service in the Republic of Vietnam.  

3.  The currently demonstrated peripheral neuropathy of the lower extremities is shown as likely as not to have been caused by the Veteran's service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by myotonic dystrophy is due to presumed exposure to Agent Orange that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by peripheral neuropathy of the lower extremities is proximately due to or the result of the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

The September and October 2004 letters provided the Veteran with notice of VA's duties to notify and assist him in the development of his claims consistent with the law and regulations outlined hereinabove. 

In this regard, these letters informed him of the evidence and information necessary to substantiate his claims, the information required of him to enable VA to obtain evidence in support of his claims for service connection, and the assistance that VA would provide to obtain information and evidence in support of his claims. 

While he did not receive timely (i.e., pre-decisional) notice regarding disability ratings and effective dates of awards, he had ample opportunity to respond after such notice was ultimately given (in March 2006); significantly, such notice is not critical unless service connection is granted. 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002). 

The service treatment records have been associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  He was afforded VA examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time. 


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999). 

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The specific statute pertaining to claimed exposure to Agent Orange is 38 U.S.C.A. § 1116 that provides a presumption of exposure to herbicides for all Veterans who served in Vietnam during the Vietnam era, not just those who have a disease on the presumptive list provided in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e). 

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a). 

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset), porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

Recently, on August 31, 2010, the Secretary published in the Federal Register a final rule amending 38 C.F.R. § 3.309(e) to establish such presumptions for hairy cell leukemia and other chronic B cell leukemias, Parkinson's Disease, and ischemic heart disease.  75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010. 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996). 

In the case of Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 1994), the U.S. Court of Appeals for the Federal Circuit found that under the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, a claimant was not precluded from presenting proof of direct service connection between a disorder and exposure to Agent Orange, even if the disability in question was not among statutorily enumerated disorders which were presumed to be service related, as the presumption was not the sole method for showing causation.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 


Analysis

A. Myotonic Dystrophy

The Veteran asserts that his myotonic dystrophy is due to his service to include his exposure to Agent Orange while serving in the Republic of Vietnam.  His service personnel records and DD Form 214 confirm this service.

The Veteran's service treatment records are silent for complaints, findings, or diagnosis of myotonic dystrophy.

The private medical records dated in November 1982 showed that the Veteran reporting having episodes of a deep, throbbing ache in the left medial biceps with associated numbness and tingling in the fingers beginning in 1980.  He also felt heaviness in the left arm.  These symptoms reportedly began 4 years earlier.  For the previous two years he reported having had a similar ache and a feeling of fatigue at the end of the day.  An EMG revealed findings consistent with myotonic dystrophy.

A March 1983 private treatment record from the Mayo Clinic indicated that the Veteran had subclinical myotonic dystrophy.  The physician stated that, if the Veteran's father had an EMG, it would most likely show similar myotonic changes and that, if he had inherited the disorder from his mother, he would probably have more severe clinical effects.  

A July 1985 notation in the medical records indicated that the Veteran reported having an onset of intermittent numbness and pain in the left arm and left chest in the late 1970s or early 1980s.

The records referable to a December 1986 VA hospitalization noted the Veteran's diagnosis of myotonic dystrophy and his statements about reported having symptoms that began in 1970 when he developed generalized limb paresthesias and weakness that slowly progressed over the years.  The records indicated that he had no family history of myotonia and that EMG's on the Veteran's parents had been normal.  

In April 2004, the Veteran was afforded a VA examination and reported having an onset of symptoms after service that progressively worsened.  The examiner diagnosed myotonic dystrophy, type 2.

At the hearing in April 2008, the Veteran testified that while a physician at the Mayo Clinic first believed the disorder was inherited from his father, both of his parents were tested and not found to have myotonia.

In an April 2008 letter, the Veteran's private physician stated that he had been treating the Veteran for many years and that the myotonic dystrophy was first diagnosed in 1982 when it was felt to be a congenital paramyotonia, but added that his family did not show evidence on electrodiagnostic studies.  It was also noted that the Veteran had been exposed to Agent Orange in Vietnam and that various neurologic conditions including peripheral neuropathy and myotonic disorders had been related to that.  

The physician opined that, since the neuropathic condition was clearly not congenital, it might have resulted from the Agent Orange exposure.  He added that this would be difficult to prove unless more information was released regarding the neurologic effects of Agent Orange, but that there was at least a good possibility that this was an adult onset paramyotonia secondary to Agent Orange exposure.  

At a July 2008 VA examination, a VA examiner opined that the Veteran's myotonic dystrophy was not caused or aggravated by his diabetes mellitus, but she did not provide an opinion as to whether the disorder was related to Agent Orange exposure.  

An April 2008 article, The Metabolic Basis of Myotonic Dystrophy, stated that the agent 2,4-dichlorophenoxyacetic acide (2,4-D) was introduced as a weed killer and initially thought to be harmless, but was noted in early animal studies to produce a variety of neurological problems. 

In September 2010, the Veteran was afforded a VA examination and his claims file was reviewed.  The Veteran reported that, in the late 1960s after returning from Vietnam, he first noticed having difficulties with some aspects of his physical training and shortly thereafter developed twitching in the muscles in his upper arms that was later followed by mild degree of weakness in the arms and difficulty walking up and down stairs.  He also testified that his private neurologist opined that there was a probability that the exposure to herbicides in Vietnam caused the onset of myotonic dystrophy.  

The VA examiner's diagnosis and opinion was that the Veteran's myotonic dystrophy was as likely as not related to herbicide exposure in Vietnam.  The physician's rationale was that the Veteran's symptoms began after intense exposure to herbicides and that no member of his family had been diagnosed with the disorder.  He noted that the herbicides used in Vietnam had ingredients that had been implicated in the onset of muscle dystrophy and degeneration of the endplates.  

On this record, the evidence serves to show that the Veteran developed myotonic dystrophy within several years of serving in the Republic of Vietnam, although the precise date of onset is unclear.  

Although the Veteran recently reported that related symptoms had begun in service, his previous statements had denied having any symptoms in service.  The treatment records serve to document the clinical onset of symptoms anywhere from 1970 to the early 1980s.  

Moreover, the evidence tends to show that the disorder was not inherited as the Veteran's private physician stated that no one else in his family was shown to suffer from the condition.  

The Veteran's service personnel records, including his DD Form 214, establish that he served in the Republic of Vietnam.  As a result, the Veteran is presumed to have been exposed to Agent Orange, based solely on this service. 

As noted previously, myotonic dystrophy is not among the enumerated diseases linked by VA to Agent Orange; therefore, the presumptive provisions of 38 U.S.C.A. § 1116 cannot be favorably applied in this case.  

However, there is sufficient medical evidence to establish a nexus between the claimed myotonic dystrophy and the Veteran's exposure to Agent Orange in service.

In this regard, there are medical opinions offered by the Veteran's private physician and the 2010 VA examiner that are favorable to the claim.  Each physician determined that it was as likely as that that the myotonic dystrophy was related to his exposure to herbicides in service and provided rationales to support this opinion.  

The medical evidence from the Mayo Clinic suggest that the myotonic dystrophy was inherited from the Veteran's father; however, testing subsequently showed that his parents did not have the disorder.  

Thus, on this record, the Board finds the evidence to be in relative equipoise in showing that the current myotonic dystrophy as likely as not was due to the Veteran's exposure to Agent Orange during his service in the Republic of Vietnam.  

In resolving all reasonable doubt in the Veteran's favor, service connection for myotonic dystrophy is warranted.  


B. Peripheral Neuropathy Lower Extremities

The Veteran also asserts that the peripheral neuropathy involving his lower extremities can be linked to his service-connected diabetes mellitus or Agent Orange exposure.

The Veteran's service medical records show no complaints or findings of peripheral neuropathy during his period of active duty.

An October 2004 private medical record noted that the Veteran had complaints of decreased sensation in the lateral aspect of his legs and feet.  A June 2005 record notes many home glucose readings that ranged from 81 to 116.

An October 2005 private medical record indicated that the Veteran complained of having paresthesia for the last several years.  The physician noted that peripheral neuropathy had been diagnosed by a private neurologist.  

On April 2005 VA examination, the Veteran's claims file was reviewed and pertinent aspects of the Veteran's medical history were discussed.  The examiner opined that the Veteran's mild peripheral neuropathy was not as likely not related to his diabetes because it was well controlled.  She added that the absent vibratory sense in both lower extremities was more likely related to the Veteran's long history of alcohol abuse.

At the April 2008 hearing, the Veteran testified that his diabetes mellitus was not under control and provided a statement from his cardiologist to support this.  In response to statements that the Veteran had a long history of alcohol abuse, he submitted a letter from a private physician who treated him for pancreatitis and stated that the Veteran did not have any alcohol abuse.  

In an April 2008 letter, Dr. A. K stated that he had treated the Veteran since 1999 and that there was no evidence of alcohol abuse.

At a July 2008 VA examination, the Veteran was diagnosed as having diabetic neuropathy of the feet and ankles.  

As shown, there is conflicting evidence as to the etiology of the Veteran's bilateral peripheral neuropathy.  One VA examiner opined that it was more likely due to the Veteran's history of alcohol abuse, while another physician opined that it was due to the service-connected diabetes mellitus.

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In assessing such evidence, whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1993).

A medical opinion is afforded substantial weight when it is factually accurate, fully articulated, has sound reasoning for the conclusion; it is not just the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In the present case, the Board finds the evidence to be in relative equipoise in showing that the current peripheral neuropathy of the lower extremities as likely as not was due to the service-connected diabetes mellitus.    

In resolving all reasonable doubt in the Veteran's favor, secondary service connection is warranted.  



ORDER

Service connection for myotonic dystrophy is granted.

Service connection for bilateral peripheral neuropathy is granted.



REMAND

The record shows that the Veteran sustained a low back injury in 1961 and had evidence of low back symptoms at the time of his service induction examination in April 1966.  

Generally, a Veteran is presumed in sound condition except for defects noted when examined and accepted for service. Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003.  

A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153  (West 2002); 38 C.F.R. § 3.306 (2011). 

The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003). 

Although the record contains opinions regarding whether the Veteran's current low back disability was caused by his service, none addresses whether pre-existing condition was aggravated by active service.  Consequently, an opinion on this matter is necessary.

In August 2010, the Board remanded several issues including service connection for pancreatitis and instructed the RO to readjudicate the issues after all of the requested development was completed.

Subsequent to the remand, a September 2011 Supplemental Statement of the Case (SSOC) addressed service connection for peripheral neuropathy, myotonia dystrophy and the lumbar spine disorder, but the issue of service connection for pancreatitis was not included.

Since the record does not show the Veteran has withdrawn this issue, it must be remanded for compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take all indicated action in order to refer the Veteran's claims file for further review by a VA physician in order to determine whether any pre-existing low back condition was aggravated by his service.  The claims folder and a copy of this REMAND should be made available to the examiner for review.  

After reviewing the entire record, the VA examiner should provide an opinion as to whether it is at least as likely as not that the Veteran had pre-existing low back condition manifested by recurrent low back pain noted that was aggravated by his period of active service.   

The examiner should set forth the complete rationale underlying any conclusions drawn or opinions expressed. 

2.  After completing all indicated development, the RO should readjudicate the claims of service connection for a low back disorder and pancreatitis in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


